United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-30603
                         Conference Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

KEAHA M. ALEXANDER,

                                              Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 6:02-CR-60041-2
                        - - - - - - - - - -

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Keaha M.

Alexander has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Alexander was sent a copy of counsel’s motion and brief, but has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    See 5TH CIR. R. 42.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.